306DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10 of U.S. Patent No. 11,200,637 in view of Choi et al. (U.S. Patent 10,180,857).

Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations are identical except that the instant application is directed to a system claim and claim 1 of U.S. Patent No. 11,200,637 is directed to a method claim.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the claims of the U.S. Patent No. 11,200,637 with a system comprising: a processing unit in the same conventional manner as taught by Choi because the processing unit of a system is commonly used and well known in the art to perform steps of a computer application.

For example, please see the table below for a limitation by limitation mapping of claim 1.
Claim 1 of instant application
Claim 1 of U.S. Patent No. 11,200,637
A system for profiling energy usage in graphics user interfaces (UI) in handheld mobile devices, comprising:
A mobile terminal (see claim 18 of Choi) for profiling energy usage in graphics user interfaces (UI) in handheld mobile devices, comprising: (see claim 1 of U.S. Patent No. 11,200,637 for the remaining limitations)
a processing unit configured to:
a processor configured to: (see claim 18 of Choi)
quantify during run time a central processing unit (CPU) energy drain of each UI update, comprising:
quantifying during run time a central processing unit (CPU) energy drain of each UI update, comprising:
identify method invocations at all layers of a UI rendering software stack corresponding to each UI update,
identifying method invocations at all layers of a UI rendering software stack corresponding to each UI update,
log energy usage of the CPU corresponding to each method invocation,
logging energy usage of the CPU corresponding to each method invocation,	
calculate the CPU energy drain by an UI update by adding up the CPU energy usage by all method invocations corresponding to the UI update,
calculating the CPU energy drain by an UI update by adding up the CPU energy usage by all method invocations corresponding to the UI update,
quantify during run time a graphics processing unit (GPU) energy drain of each UI update,
quantifying during run time a graphics processing unit (GPU) energy drain of each UI update,
quantify during run time number of pixels changed due to each UI update, and
quantifying during run time number of pixels changed due to each UI update,
identify during run time an UI update that results in one or both of the CPU energy drain and the GPU energy drain but results in no pixel changes to a displayed frame as a graphics energy bug.
identifying during run time an UI update that results in one or both of the CPU energy drain and the GPU energy drain but results in no pixel changes to a displayed frame as a graphics energy bug.


Claim 2 of the instant application corresponds to claim 2 of U.S. Patent No. 11,200,637.
Claim 3 of the instant application corresponds to claim 3 of U.S. Patent No. 11,200,637.
Claim 4 of the instant application corresponds to claim 4 of U.S. Patent No. 11,200,637.
Claim 5 of the instant application corresponds to claim 5 of U.S. Patent No. 11,200,637.
Claim 6 of the instant application corresponds to claim 7 of U.S. Patent No. 11,200,637.
Claim 7 of the instant application corresponds to claim 8 of U.S. Patent No. 11,200,637.
Claim 8 of the instant application corresponds to claim 9 of U.S. Patent No. 11,200,637.
Claim 9 of the instant application corresponds to claim 10 of U.S. Patent No. 11,200,637.
Claim 10 of the instant application corresponds to claim 11 of U.S. Patent No. 11,200,637.

Allowable Subject Matter
In regards to claim 1, Choi teaches a system [e.g. mobile terminal, c.4 L.54-60] for profiling energy usage [e.g. determining power consumption, c.1 L.44-49] in graphics user interfaces (UI) [Fig. 6; e.g. executing applications such as games, c.2 L.41-50] in handheld mobile devices [e.g. mobile phone, smartphone, portable multimedia player, c.4 L.54-60], comprising: 
a processing unit [e.g. processor, c.12 L.25-31] configured to: 
quantify during run time a central processing unit (CPU) energy drain of each UI update [e.g. determining the power consumption of the CPU, c.1 L.44-49], comprising: 
identify method invocations at all layers of a UI rendering software stack corresponding to each UI update, 
log energy usage of the CPU corresponding to each method invocation, 
calculate the CPU energy drain by an UI update by adding up the CPU energy usage by all method invocations corresponding to the UI update, 
quantify during run time a graphics processing unit (GPU) energy drain of each UI update [e.g. determining the power consumption of the GPU, c.1 L.44-49], 
quantify during run time number of pixels changed due to each UI update, and 
identify during run time an UI update that results in one or both of the CPU energy drain and the GPU energy drain but results in no pixel changes to a displayed frame as a graphics energy bug.
Choi does not explicitly teach
quantify during run time a central processing unit (CPU) energy drain of each UI update (emphasis added), comprising: 
identify method invocations at all layers of a UI rendering software stack corresponding to each UI update, 
log energy usage of the CPU corresponding to each method invocation, 
calculate the CPU energy drain by an UI update by adding up the CPU energy usage by all method invocations corresponding to the UI update, 
quantify during run time a graphics processing unit (GPU) energy drain of each UI update (emphasis added), 
quantify during run time number of pixels changed due to each UI update, and 
identify during run time an UI update that results in one or both of the CPU energy drain and the GPU energy drain but results in no pixel changes to a displayed frame as a graphics energy bug.
However, Tripathi teaches
during run time [e.g. Updates to the variables or values are tracked at runtime. The updates consist of execution of the application and its original source code when the variables or values are acted on by two successive calls. This tracking identifies an instance of a stability redundancy such as operations of one or more power-consuming hardware components. The one or more power-consuming hardware components include processors such as CPU. Also, the identifying consists of estimating the power of the one or more power-consuming hardware components during the operations, see claim 19 of Tripathi, also see c.9 L.24-55, c.16 L.61-c.17 L.31];
quantify during run time number of pixels changed due to each UI update [Fig. 11, 12; e.g. The central colored square of Figure 11 changes to the darkened region in Figure 12 as an update in a board game. By comparing the two Figures 11 and 12, one of ordinary skill in the art can determine the number of pixels changed. Please refer to the citation above for the rationale corresponding to the limitation “during run time”, c.13 L.28-46, also see claim 19 of Tripathi, c.9 L.24-55, c.16 L.61-c.17 L.31].
Choi as modified by Tripathi does not explicitly teach
identify method invocations at all layers of a UI rendering software stack corresponding to each UI update, 
log energy usage of the CPU corresponding to each method invocation, 
calculate the CPU energy drain by an UI update by adding up the CPU energy usage by all method invocations corresponding to the UI update, 
identify during run time an UI update that results in one or both of the CPU energy drain and the GPU energy drain but results in no pixel changes to a displayed frame as a graphics energy bug.
However, Wang teaches
identify during run time an UI update that results in energy drain but results in no pixel changes to a displayed frame as a graphics energy bug [e.g. Reducing the refresh rate decreases power consumption and a lowered refresh rate even for static images may result in a visible flicker of a screen. The Examiner interprets the visible flicker of a screen as a graphics energy bug, 0042].
Choi as modified by Tripathi and Wang fails to teach or suggest
identify method invocations at all layers of a UI rendering software stack corresponding to each UI update, 
log energy usage of the CPU corresponding to each method invocation, 
calculate the CPU energy drain by an UI update by adding up the CPU energy usage by all method invocations corresponding to the UI update, 
identify during run time an UI update that results in one or both of the CPU energy drain and the GPU energy drain but results in no pixel changes to a displayed frame as a graphics energy bug (emphasis added).
Therefore, claim 1 is allowable if the nonstatutory double patenting rejection above is overcome.

In regards to claims 2-4, the claims depend on at least claim 1.  Therefore, the claims are allowable for the same reason as at least claim 1.

In regards to claim 5, the claim recites similar limitations as claim 1, but in addition to the following limitations:
track and post processing information flow across a corresponding GPU by using an OpenGL record-and-replay method comprising: 
label drawing commands and OpenGL calls generated at each layer of UI rendering software stack with view-frame IDs, 
record OpenGL calls along with their view-frame IDs (but not a displayed frame) during energy profiling, 
log the GPU energy drain during each rendering interval, in post processing, split the GPU energy drain per rendering interval among groups of OpenGL calls with different view-frame ID labels and hence different UI updates to the same displayed frame. 
Furthermore, Choi as modified by Tripathi and Wang fails to teach or suggest
track and post processing information flow across a corresponding GPU by using an OpenGL record-and-replay method comprising: 
label drawing commands and OpenGL calls generated at each layer of UI rendering software stack with view-frame IDs, 
record OpenGL calls along with their view-frame IDs (but not a displayed frame) during energy profiling, 
log the GPU energy drain during each rendering interval, in post processing, split the GPU energy drain per rendering interval among groups of OpenGL calls with different view-frame ID labels and hence different UI updates to the same displayed frame. 
Therefore, claim 5 is allowable if the nonstatutory double patenting rejection above is overcome.

In regards to claims 6 and 7, the claims depend on at least claim 5.  Therefore, the claims are allowable for the same reason as at least claim 5.

In regards to claim 8, the claim recites similar limitations as claim 1, but in addition to the following limitations:
label drawing commands and OpenGL calls generated at each layer of UI rendering software stack with view-frame IDs, 
record OpenGL calls along with their view-frame IDs (but not a displayed frame) during energy profiling, 
in post processing, reconstruct the displayed frames by replaying each group of OpenGL calls with the same view-frame ID on the GPU, and 
compare the displayed frames to account for the number of pixels changed due to each group of OpenGL calls with a unique view-frame ID and hence the corresponding UI update.
Furthermore, Choi as modified by Tripathi and Wang fails to teach or suggest
label drawing commands and OpenGL calls generated at each layer of UI rendering software stack with view-frame IDs, 
record OpenGL calls along with their view-frame IDs (but not a displayed frame) during energy profiling, 
in post processing, reconstruct the displayed frames by replaying each group of OpenGL calls with the same view-frame ID on the GPU, and 
compare the displayed frames to account for the number of pixels changed due to each group of OpenGL calls with a unique view-frame ID and hence the corresponding UI update.
Therefore, claim 8 is allowable if the nonstatutory double patenting rejection above is overcome.

In regards to claims 9 and 10, the claims depend on at least claim 8.  Therefore, the claims are allowable for the same reason as at least claim 8.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612